Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendments and remarks filed on August 16, 2021.
Claims 2 and 13 are canceled.
Claims 1, 4, 11, 12 and 15 are amended.
Claims 1, 3-12 and 14-21 are currently pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-12 and 14-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had  for use as a basis for eventually entering into an agreement related to a physical asset”.  The specification does not explain the new terms included in the change to Claim 1.  The first challenge with the lack of a definition and actions involving the “document”; actually the word “document” is not found in the specification.  This is also true with the phrase “eventually entering into an agreement”.  The specification offers no addition information for this phrase, so the Examiner is unable to evaluate the implementation and execution of this phrase to determine if the applicant had possession of the invention when the patent application was filed.  These same issues are true of independent Claims 11, 12 and dependent Claims 3-11 and 14-21.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-12 and 14-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to claim an abstract idea without significantly more.
Regarding Step 1 of 101 Analysis.
Claims 1 and 3-10 are directed to a method of method of generating an agreement relating to a physical asset (i.e. a process). Therefore, Claims 1 and 3-10 are within at least one of the four statutory categories.
Claim 11 directed to a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process of retrieving metadata 
Claim 12 and 14-21 are directed to a system for generating an agreement related to a physical asset (i.e., a machine). Therefore, Claims 12 and 14-21 are within at least one of the four statutory categories.
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG),
it is determined whether the claims are directed to a judicially recognized exception. Step 2A is
a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).
Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A method for automatically generating an agreement document for use as a basis for eventually entering into an agreement related to a physical asset by a computer, comprising: 
retrieving, by a computer, a first set of metadata associated with a physical asset, wherein the first set of metadata is comparative metadata; 
retrieving, by a computer, a second set of metadata associated with the physical asset, wherein the second set of metadata is type metadata;
generating, by a computer, the agreement document related to the physical asset based on the first set of metadata and the second set of metadata; and
sending, by a computer, the generated agreement document to a user device.
 Certain methods of organizing human activity include:
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations) 
managing personal behavior or relationships or interactions between people
(including social activities, teaching, and following rules or instructions)
The limitations of generating an agreement document related to a physical asset, retrieving a first set of metadata, retrieving a second set of metadata, generating an agreement document, and sending to a user device covers a commercial or legal interaction of the legal obligations to conform to an agreement related to a physical asset. For example "generating" and "retrieving" and “sending” in the context of this claim encompasses commercial or legal interaction, toward generating an agreement document.
Under Prong 2, it is determined whether the claim recites additional elements that
integrate the exception into a practical application of the exception. This judicial exception is
not integrated into a practical application (NO).
The claim does not recite additional elements beyond the judicial exception(s). The claim recites no hardware or software or any indication that the steps of the method are performed in a technological environment, other than a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process retrieving metadata and generating an agreement, which is insufficient to integrate into a practical application.
Additionally, the claimed elements are insufficient to integrate the abstract idea into
a practical application because the claim fails to i) reflect an improvement in the

particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, merely taking this abstract idea on metadata and agreements and applying it to managing improvements of physical assets.
Accordingly, the judicial exception is not integrated into a practical application.
Under Step 2B, it is determined whether the claims recite additional elements that
amount to significantly more than the judicial exception. The claims of the present application
do not include additional elements that are sufficient to amount to significantly more than the
judicial exception (NO).
The claim does not recite additional elements beyond the judicial exception(s). The
claim recites no hardware or software or any indication that the steps of the method are
performed in a technological environment, other than digital metadata and automated generation of an agreement, a field of use of the abstract idea, which is insufficient to integrate into a practical application.
Further examination of Claims 3-10 requires an assessment of whether these abstract claims recite additional elements that amount to significantly more than the judicial exception. 
Claim 3 The method of claim 1, wherein the first set of metadata is retrieved
from an external database.
Claim 4 The method of claim 1, wherein the agreement document related to the physical asset that is generated is to be used as the basis for eventually entering into a vendor agreement for renovations to a real-estate property.
Claim 5 expands the metadata to include parameters associated with previous transactions made with respect to one or more real-estate properties in a predetermined proximity to the property; previous transactions made with respect to the real-estate property, and data regarding renovations made with respect of the real-estate property.
Claim 6 The method of claim 4, wherein the second set of metadata indicates a type of renovation to be completed on the real-estate property.
Claim 7 The method of claim 1, wherein at least one of the first set of metadata and the second set of metadata is extracted by the computer from multimedia content elements displaying the physical asset.
Claim 8 The method of claim 7, wherein the multimedia content elements are analyzed by the computer using at least one computer vision techniques to perform the extracting.
Claim 9 The method of claim 1, wherein the first set of metadata includes a location pointer associated with the physical asset.
Claim 10 The method of claim 9, wherein the location pointer includes at least one of: geographic information system (GIS) coordinates, lot or parcel data, and a property street address.

performed in a technological environment, other than digital metadata, extending the agreements to other parties (vendors), tracking previous transactions, record types of renovations, using multimedia content and using GIS technologies, fields of use of the abstract idea, which is insufficient to integrate into a practical application. (See MPEP 2106.05(h) vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)), so Claims 3-10 are rejected under 35 U.S.C. 101.
The analysis above applies to all statutory categories of invention, so Claim 11, 12 and
dependent Claims 14-21 are rejected under this analysis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The Examiner notes that in the interest of brevity, the 35 U.S.C. 103 rejections below 
will address similar claims together that differ only by statutory category.
Claims 1, 3, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 2014/0067584, hereafter Sharma) as applied to Claim 1 above, and further in view of Sheety et al., (US 201620040220819, hereafter Sheety)
Re. Claims 1, 11 and 12 Sharma teaches A method for automatically generating an agreement document for use as a basis for eventually entering into an agreement related to a physical asset by a computer (Abs.; The present invention discloses an integrated system for automated creation of contract which is adapted for flipping the information from RFQ present comprising:
retrieving, by the computer, a first set of metadata associated with a physical asset, wherein the first set of metadata is comparative metadata (¶ 10, a metadata flipping system adapted to flip the mapped information from the RFQ and/or RFI and the requisition into metadata, and ¶ 10; a mapping system to map the information of the RFQ and/or RFI and the requisition with contract fields. The Examiner notes that the metadata from the RFQ and/or RFI and requisition represents comparative metadata; the metadata flipping mapping ensures the appropriate data is captured.);
retrieving, by the computer, a second set of metadata associated with the physical asset, wherein the second set of metadata is type metadata (¶ 10, a metadata flipping system adapted to flip the mapped information from the RFQ and/or RFI and the requisition into metadata, and ¶ 10; a mapping system to map the information of the RFQ and/or RFI and the requisition with contract fields,.  The Examiner notes that the metadata from the RFQ and/or RFI and requisition represents type metadata; the metadata flipping mapping ensures the appropriate data in captured); 
generating, by the computer, the agreement document related to the physical asset based on the first set of metadata and the second set of metadata (¶ 10, Fig. 2; a metadata flipping system adapted to flip the mapped information from the RFQ and/or RFI and the requisition into metadata, and a contract creating system adapted to create a contract from the information of the metadata); and
Sharma does not teach sending the generated agreement document to a user device
However, Sheety teaches sending the generated agreement to a user device (¶ 9; Upon approval of the legal agreement by the legal department, the legal agreement is automatically posted to an external database on an external network where the customer can review the legal agreement, The Examiner consider the customer to the a project leader, owner and designated representative for the physical asset.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Sharma's method of generating agreements based on retrieved metadata with Sheety's technique of sending the generated agreement to a user device for the benefit of automatically informing the customer of agreement's completion, and the internal database is then updated with data from the external database (see Sheety ¶ 9).
Examiner notes that Claims 11 and 12 are different statutory categories of non-transitory computer medium stored on a memory and executed by a processors that otherwise perform the same method steps in the same way the combination of Sharma and Sheety teach a non-transitory computer readable medium stored on a memory and executed by a processor in a computer system to automatically develop contracts for agreements.
Re. Claims 3 and 14, The combination of Sharma and Sheety teach the methods Claims 1 and 12, Sheety teaches wherein the first set of metadata is retrieved from an external database (¶ 9; Upon approval of the legal agreement by the legal department, the legal agreement is 
Therefore, it would have been obvious to one of ordinary skill in the art before the 
effective filling date of the claimed invention to modify Sharma and Sheety’s method of metadata extraction with Sheety's external metadata retrieval technique for the benefit of automating systems for integrating the generation of legal agreements into a project development process (Sheety, ¶ 2). 
Claims 4-10 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 20140067584, hereafter Sharma) in view of Sheety and further in view of Appleman et al. (US 20140095122 hereafter Appleman)
Re. Claims 4 and 15 the combination of Sharma and Sheety teaches the method Claims 1 and 12, however Sharma and Sheety fail to teach wherein the agreement document related to the physical asset that is generated is to be used as the basis for eventually entering into a vendor agreement for renovations to a real-estate property;
However, Appleman does teach wherein the agreement document related to the physical asset that is generated is to be used as the basis for eventually entering into a vendor agreement for renovations to a real-estate property 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Sharma and Sheety's vendor agreement for renovation project with Appleman's configurator application for the customer's benefit of managing the progress in the design and construction process as well as an archive database for storing and proving access to copies of documents related to the construction project. (Appleman ¶ 125)
Re. Claims 5 and 16, Sharma, Sheety, and Appleman teach Claims 4 and 15, Appleman further teaches wherein the first set of metadata includes at least one of: parameters associated with previous transactions made with respect to one or more real estate properties in a predetermined proximity to the property; previous transactions made with respect to the real-estate property, and data regarding renovations made with respect of the real-estate property (¶ 121; The geographic information may also be collected also from a back-end database storing information related to previous or on-going projects. For example, a back-end building projects database stores information related to building projects performed or in progress by one or more companies., Examiner points out that this Appleman citation teaches the second option: parameters associated with previous transactions made with respect to one or more real estate properties in a predetermined proximity to the property).
Re. Claims 6 and 17, Sharma, Sheety, and Appleman teach Claims 4 and 15, Appleman further teaches, wherein the second set of metadata indicates a type of renovation to be completed on the real-estate property (¶ 122; The GIS collected information also affects the price of base models and/or other physical products. Wind loads, soil type and moisture content therein may affect the design of the building structure and result in changes in the 
Re. Claims 7 and 18, the combination of Sharma and Sheety teaches the method of Claims 1 and 12, Sharma and Sheety fail to teach wherein the retrieval of at least one of the first set of metadata and the second set of metadata is retrieved from multimedia content elements displaying the physical asset
However, Appleman does teach wherein the retrieval of at least one of the first set of metadata and the second set of metadata is retrieved from multimedia content elements displaying the physical asset (¶ 14 and Figs. 6A – 6I; Information in the specifications of the physical products may be arranged as metadata associated with the physical products. Specifications of physical products, available for selection by a viewer, may be added, removed, or updated., and ¶ 54;  The customized configuration, or an indication thereof, may be transmitted to the second client device 110b through electronic mail, short message service (SMS), multimedia message service (MMS), chat service, social media, or any other communications means., The Examiner points out that the “selection by a viewer” indicates multimedia content and Sharma’s mapping of the metadata flipping ensures the correct metadata is available to retrieve from multimedia content elements.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Sharma and Sheety's method of retrieving metadata to generate an agreement with Appleman's feature of retrieving multimedia content elements displaying the asset, because, when enabling the viewer 
Re. Claims 8 and 19, Sharma, Sheety and Appleman teach Claims 7 and 18, Appleman further teaches wherein the multimedia content elements are analyzed using at least one computer vision techniques
Re. Claims 9 and 20, the combination of Sharma and Sheety teaches Claims 1, 11 and 12, Sharma and Sheety does not teach wherein the first set of metadata includes a location pointer associated with the physical asset.
However, Appleman does teach wherein the first set of metadata includes a location pointer associated with the physical asset. (¶ 120; Geographic information, herein, is information associated with a given location and relevant to a building construction process at the particular location).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Sharma and Sheety's method of generating an agreement based on retrieved metadata with Appleman's feature of using location tracking as one set of metadata used to generate the agreement for the benefit of gaining access to geographic information for a particular location, because this information includes geologic information, seismic information, weather related information such as snow loads, wind loads, and/or the like, regulatory information, topographic information, information related to soil type and moisture content, and/or other relevant information associated with the particular asset, which would affect things such as price of the renovation (Appleman ¶ 120).
Re. Claims 10 and 21 Sharma, Sheety, and Appleman teach Claims 9 and 20, Appleman further teaches wherein the location pointer includes at least one of: geographic information system{GIS} coordinates, lot or parcel data, and a property street address (¶ 120; A geographic 
information system (GIS) module 965 is provided and ¶ 60; provides another icon/tab 304, which enables the user to specify the building location, e.g., a complete address or



Response to Remarks
Applicant’s Remarks:
In the Final Office Action dated May 14, 2021, it is noted that claims 1, 3-12, and 14-21 are pending and stand rejected stand rejected under 35 U.S.C. §101 and 35 U.S.C. §103, and that claims 1, 11, and 12 are objected to.

By the foregoing amendments, various claims have been amended. The amendments to the claims are proper and justified and are supported by the specification and claims as originally filed. The amendments to the already pending claims have been made for reasons of form and not to avoid prior art. No new matter has been added.


Objection to Claims 1, 11, and 12
Applicant’s Remarks:
Claims 1, 11, and 12 are objected to for minor informalities. Applicants have amended these claims to avoid these objections. Withdrawal of the objection is respectfully requested.

Examiner’s Response:
The antecedent basis issues with Claim 1, 11 and 12 have been resolved; the objections are removed.

Rejections of Claims 1-21 Under 35 U.S.C. §101
Applicant’s Remarks:
Claims 1, 3-12, and 14-21 stand rejected under 35 U.S.C. §101 as allegedly being directed to a non-statutory subject matter pursuant to the holding in Alice Corp. Pty. Ltd. v. CLS Bank Int’, 134 S. Ct. 2347 (2014) (hereinafter “Alice”). The two-step analysis prescribed by Alice requires (1) a determination of whether the claims are directed to an abstract idea (Alice step one), and (2) whether any element or combination of elements in the claims are sufficient to ensure that the claims amount to significantly more than the abstract idea itself (Alice step two). The Office Action decides that the claims are directed to an abstract idea and do not contain additional elements that are sufficient to amount to significantly more than the abstract idea. However, the Office Action’s analysis is flawed and so Applicants respectfully traverse this ground of rejection for the following reasons.

Examiner’s Response  
The characterization of the claims is best reviewed using Claim 1 as representative.
Claim 1, A method for automatically generating an agreement document for use as a basis for entering into an agreement related to a physical asset by a computer, comprising: 
retrieving, by a computer, a first set of metadata associated with a physical asset, wherein the first set of metadata is comparative metadata; 
retrieving, by a computer, a second set of metadata associated with the physical asset, wherein the second set of metadata is type metadata;
generating, by a computer, the agreement document related to the physical asset based on the first set of metadata and the second set of metadata; and
sending, by a computer, the generated agreement document to a user device.

The bolded terms in Claim 1 clearly indicates an agreement, which is evaluated under MPEP § 2106 updated 2-Step Analysis:

Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? – YES, Process
MPEP § 2106.03 I:  appropriate subject matter for a patent: processes, machines, manufactures or compositions of matter. 
Assessment:  Claim 1 is a Method, which would be a Process based on MPEP guidance

Step 2A, Prong 1 asks: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea?  – Abstract Idea (See 
MPEP §2106.04(a): The enumerated groupings of abstract ideas are defined as: 1) Mathematical Concepts, 2)Certain methods of organizing human activity, 3) Mental processes
Assessment: Certain methods of organizing human activity - commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)

Step 2A, Prong 2 asks:  whether a claim recites a judicial exception, and if so, then determine in if the recited judicial exception is integrated into a practical application of that exception. – NO 
MPEP §2106.04(d):  examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception
Assessment:  The claim as a whole does not integrate the exception into a practical application, in which case the claim is directed to the judicial exception, and requires further analysis under Step 2B

Step 2B determines whether:  The claim as a whole does not amount to significantly more than the exception itself (there is no inventive concept in the claim) – NO and thus is not eligible 
(See MPEP 2106.05): Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.
Assessment: There is no limitations that amount to an inventive concept to ensure they amount to anything more than the abstract idea of commercial or legal interactions (including agreements in the form of contracts;
Based on MPEP guidance (above) and the analysis performed in the Office Action above, the Examiner finds Claim 1 remains abstract and is not eligible subject matter under U.S.C. 35 § 101.
Applicant’s Remarks:
Applicants continue to believe that the Office Action has mischaracterized the nature of the claims. The Office Action states that the claim elements cover a commercial or legal interaction or an agreement, i.e., contract, related to a physical asset. However, a careful analysis of the claims indicates that the claims are actually directed to automated document creation by computer. The document created happens to be an agreement. However, no contract is actually entered into per the claim nor is there any legal or commercial interaction actually called for by the claim.

Examiner’s Response
The Examiner has found clear evidence that the claims in this application are not eligible under the guidance of 35 U.S.C. § 101.  Applicant’s insertion of “document” into the amended claims doesn’t overcome all of the evidence found in the remainder for the application.  The intent of this Application is found in the TECHNICAL FIELD section of the application, where the applicant states in ¶ 2 of the Specification: “The present disclosure relates generally to agreements for physical assets, and more specifically to a system and methods thereof for automatically generating an agreement, such as a vendor agreement, related to a physical asset, such as a real-estate renovation.”  Examiner notes that entering into a vendor agreement such as a real estate renovation is a commercial and legal process.

Applicant’s Remarks:
Nevertheless, to advance prosecution, Applicants have amended the independent claims to make it even clearer that the invention as claimed is directed to an automated document creation system. No actual legal or commercial action actually is called for by the claim. The fact that the document produced is for possible use as an eventual agreement document or contract is insufficient to find anything in the claim as being directed to methods of organizing human activity including commercial or legal interactions since no such organizing, nor any commercial or legal interactions, is actually called for in the claim.

Examiner’s Response
As to the Applicant’s concern that the claims in this application aren’t directed to methods of organizing human activity including commercial or legal interactions the Examiner finds many examples of commercial interaction in these claims. First, the retrieval of metadata from as described in ¶ 26 of the specification and included in Claim 1 is clear evidence of commercial interactions.  The Examiner points to a phrase in the first sentence of this paragraph as definitive evidence of commercial interaction: a first set of metadata is retrieved, which is connected to the real-estate property. There is no other motivation to explain why an organization would retrieve this data other than for commercial interaction.

Applicant’s Remarks:
To this end, Applicants have amended the claim language to recite as follows (emphasis added):
A method for automatically generating an agreement document for use as a basis for eventually entering into an agreement related to a physical asset by a computer, comprising:
retrieving, by the computer, a first set of metadata associated with a physical asset, wherein the first set of metadata is comparative metadata;
retrieving, by the computer, a second set of metadata associated
with the physical asset, wherein the second set of metadata is type
metadata:
generating, by the computer, the agreement document related to the physical asset based on the first set of metadata and the second set of metadata; and
sending, by the computer, the generated agreement document to a
user device.
It should be remembered that by referring back in various claim elements to the agreement document as set forth in the preamble that the entirety of the content of the language of the preamble with regard to the agreement document is thereby brought into the claim body and those elements in particular.
In addition, computers are not especially good at document creation. They are more like the proverbial monkeys attempting to write a work of Shakespeare. The method as now 
The Response to Arguments states (emphasis in the original):
Examiner disagrees with the claim language “that the invention as claimed is directed to an automated document creation system”. First, the term “document” is not included in the claims of the invention. Examiner also disagrees with the analysis that determines that the claims are eligible.  Referring to See MPEP 2106.04(a)(2)CII, the claims in this invention are clearly within the Abstract Idea Grouping, shown below and in the rejection paragraph above (§j 17), that includes commercial or legal interactions
(including agreements in the form of contracts......:
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
The amended claim language now specifically recites the word “document and further makes it clear that what is called for is the generating by a computer of an agreement document for use as a basis for eventually entering into an agreement related to a physical asset. No contract or agreement is actually entered intro. There is also no commercial interaction. The method is performed by the computer for only a single party. Thus, while the document may ultimately be adopted for use as an agreement, that is executed between two parties, it may also be 1) developed to simply see what such an agreement might look like, 2) ultimately scrapped entirely, or 3) subsequently modified before being adopted should a version thereof actually become adopted. Therefore, the generation of the document is not legal obligations; advertising, marketing or sales activities or behaviors; or business relations as the created document is not a contract. There is no commercial or legal interactions that takes either per the claim. The claim is limited to document creation in a particular manner and the created document is merely sent to a user device. None of the dependent claims call for entering into a contract either. Rather they relate to various aspects as to how the document is developed.

Examiner’s Response
Without repeating the explanation of commercial interaction offered above, the Examiner will only respond to the Applicant’s phrase “computer only for a single party”. Short of illegally retrieving information from another party’s computer system, the retrieval activities 

Applicant’s Remarks:
Attention is also directed to the October 2019 PEG update which explains that:
First, not all methods of organizing human activity are abstract ideas
... Second, this grouping is limited to activity that falls within the enumerated
sub-groupings of fundamental economic principles or practices, commercial
or legal interactions, managing personal behavior, and relationships or
interactions between people, and is not to be expanded beyond these
enumerated sub-groupings except in rare circumstances
None of the above is called for in, or the subject matter of, the instant claims.

Rather, Applicants’ claims are directed to a specific and concrete, not abstract, way of technically handling the particular problem identified in the background section of the instant application. In other words, using the language of the CAFC in Enfish, LLC v. Microsoft Corp (Fed. Cir. 2016) (emphasis added):

the claims are directed to a specific implementation of a solution to
a problem in the software arts. Accordingly, we find the claims at issue are
not directed to an abstract idea.
Thus, Applicants’ claims are not directed to an abstract idea

Given the foregoing, and keeping in mind that, Applicants’ claims are directed to a specific solution to a problem in the art that uses two different types of metadata, it appears that the Office Action has not performed the proper analysis to determine whether or not the claims are directed to an abstract idea. Therefore, Applicants submit that the claims fail the first part of the two-part analysis, as they are not directed to an abstract idea, and hence are directed to allowable subject matter.

Turning to step two of the Alice test, assuming, arguendo, that the claims are directed to using an abstract idea, an assumption which Applicants neither agree with nor admit to, Applicants respectfully submit that the claims nevertheless amount to significantly more than an abstract idea and, thus, are allowable at least under the second part of the analysis even if it is determined that the first part of the analysis is satisfied. The claim limitations taken together do much more than merely implement an abstract idea on a computer or perform generic computer functions that are well-understood, routine, and conventionally known in the industry. The claim limitations taken together offer improvements to the field in which the subject matter of the present application is directed. The claims do not recite a mathematical algorithm, a fundamental economic practice, or longstanding commercial practice.

The Office Action asserts that the computer is recited at a high level of generality and comprises only a processor and a memory to simply perform the generic computer functions. 

Examiner’s Response
The Examiner notes that the rejection in the first Office Action didn’t include the well-understood, routine, and conventional activities review for the evaluation of Step 2B of the eligibility analysis, but even if such analysis were warranted, Examiner notes that courts have recognized the tasks of storing and retrieving information in memory, which are the only technological tasks Applicant’s claims are reciting, are well‐understood, routine, and conventional functions when recited generically, as they are in this instant application, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (MPEP 2106.05(d) II iv).

Applicant’s Remarks:
Thus, the claimed improvements to the technical field are significant and are meaningful beyond generally linking the use of an abstract idea to a particular technological environment; both of which are suggested as qualifying as “significantly more” than an abstract idea by the updated Guidance. Indeed, the technological environment is the entire reason for the invention. Therefore, Applicants submit that the claims would be patentable pursuant to the second part of the two-part analysis, as they amount to a technical solution that is significantly more than an abstract idea.

Accordingly, Applicants respectfully submit that all of the pending claims constitute patentable subject matter and request that the rejection of all claims under 35 U.S.C. §101 be withdrawn.

In addition, with regard to the dependent claims, the Office Action states:
25. Dependent Claims 3-10 only elaborate on Claim 1, so are
rejected under 35 U.S.C. 101

Applicants noted in their prior response that is an incorrect method of analysis. It is quite possible that the dependent claims add sufficient elements to overcome the 101 analysis with respect to the independent claims even if, arguendo, which it is not, the Office Action’s analysis of the independent claims was correct. Such was not responded to and the whole 
In this regard, Applicants pointed out that, for example, claim 7 calls for at least one of the first set of metadata and the second set of metadata is retrieved from
multimedia content elements displaying the physical asset. Extracting metadata from
multimedia content, e.g., using computer vision as per claim 8, is a specific technical
function that is not an abstract idea and clearly removes these claims from the realm of
abstract idea when the result claim is looked at as a whole, i.e., as an ordered
combination. In this regard, claims 7 and 8 are clearly directed to allowable subject matter under step 2B of the guidance, since it calls for specific additional elements that amount to more than the judicial exception and such is not insignificant post-solution activity.
The Response to Arguments states (emphasis in original):
Again, with the Claim 7 limitation, Based on MPEP guidance (above)
and the analysis performed in the Office Action above. The Examiner finds
Claim 7 is nothing more than a mere implement on a computer that
doesn’t deliver any inventive concept, so is abstract and not eligible
subject matter under U.S.C. 35 § 101.
	Dependent Claims 8 and 9 only elaborate on Claim 1, so are
rejected under 35 U.S.C. 101. Additional analysis of dependent Claims 3-
7, 10 and 14-21 would to the same determination of ineligibility under 35
U.S.C. § 101.

This does not actually respond to Applicants arguments as is required. Furthermore, the features cited are not mere implementation on a computer in the sense that a person would not, and indeed it is respectfully submitted, could not do what is called for in these claims. Rather, these claims are born of computer technology. Furthermore, they make the computer an improved device for document creation.
The foregoing applies, mutatis mutandis, to claims 18 and 19.


Examiner’s Response
The Examiner directs the Applicant to the rejection language in the office action and the additional Examiner’s Responses within this office action. In particular, Examiner asserts that the dependent claims are merely implementing the abstract idea on a general purpose computer or merely retrieving and storing data, both of which are well-understood, routine, and conventional activities when recited generically as these steps are recited herein, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (MPEP 2106.05(d) II iv).

Rejection of Claims 1, 3, 11, 12, and 14 Under 35 U.S.C. §103
Applicant’s Remarks:
Claims 1, 3, 11, 12, and 14 stand rejected under 35 U.S.C. §103 as allegedly being unpatentable over U.S. Patent Publication No. 2014/0067584 of Sharma et al. (hereinafter “Sharma") in view of US. Patent Publication No. 2016/0220819 of Sheety et al. (hereinafter “Sheety "). Applicants respectfully disagree and traverse this ground of rejection for the following reasons.

Independent Claim 1
Amended independent claim 1 recites (emphasis added):
A method for automatically generating an agreement document for use as a basis for eventually entering into an agreement related to a physical asset by a computer, comprising: retrieving, by the computer, a first set of metadata associated with a physical asset, wherein the first set of metadata is comparative metadata; 
retrieving, by the computer, a second set of metadata associated with the physical asset, wherein the second set of metadata is type metadata:
generating, by the computer, the agreement document related to the physical asset based on the first set of metadata and the second set of metadata; and
sending, by the computer, the generated agreement document to a user device.
For the first retrieving element, the Office Action cites Sharma, paragraph 10, explaining now somewhat differently from the previous Office Action, but nevertheless still erroneously (emphasis added):
(¶ 10, a metadata flipping system adapted to flip the mapped information from the RFQ and/or RFI and the requisition into metadata, and ¶ 10; a mapping system to map the information of the RFQ and/or RFI and the requisition with contract fields. The Examiner notes that the metadata from the RFQ and/or RFI and requisition represents comparative metadata; the metadata flipping mapping ensures the appropriate data is captured.):
First, Office Action’s assertion that the RFQ and/or RFI and requisition information represents comparative metadata is without any basis shown therefor and also is erroneous. In this regard, note that what Sharma actually says is gotten from the RFQ and/or the RFI is not metadata as required by the claim but rather it is called data. This obtained data is then “flipped”, a process apparently not described in Sharma, into “metadata”. See Sharma, at least paragraphs 10 and 20. In this regard, from these paragraphs it can be seen that information is obtained from the RFQ/RFI and this information is mapped to contract fields and the mapped information is flipped into metadata, which only then may be further flipped into the contract.

Thus, Sharma does not actually retrieve any metadata as called for in the claim. Rather it develops the metadata from retrieved data. This is something different than what is called for in the claim. For this reason alone, Sharma does not teach or suggest this claim element.
This argument was presented in Applicants’ prior response and was not rebutted in the Response to arguments. Instead, the new rejection continues to cite paragraph 10 of Sharma and merely responds to the claim element that Applicants previously added by amendment, which was not even argued with regard to patentability under 103. Thus, the above argument should be taken to be admitted to be correct.
Second, notwithstanding the Office Action’s suggestion to the contrary, Sharma does not even develop the particular metadata specifically called for in the first retrieving element of the claim, namely, comparative metadata. As to the nature of comparative metadata, see the specification, paragraph 26, which recites (emphasis added):
Based on the at least one location pointer, a first set of metadata is retrieved, which is connected to the real-estate property. The first set of metadata is comparative metadata, and may include at least one of: parameters associated with previous transactions made with respect to one or more real-estate properties in proximity, within a predetermined threshold, to the at least one real-estate property, previous transactions made with respect to the at least one real-estate property, data regarding renovations made with respect of the real- estate property, and the like. The first set of metadata may be retrieved from an external database, for example, governmental websites via the network 110, real-estate comparison websites, such as, for example, Zillow® or Trulia®, and the like, or a combination thereof.
Thus, Applicants have sufficiently defined what is meant by comparative metadata, which is believed to be a term coined by Applicants. Thus, when referring to this term in the claims, one of ordinary skill in the art would have to look to the specification to ascertain its meaning. As such, the Office Action cannot merely ascribe any meaning to it that is convenient to a rejection. Rather, the Office Action must use the explanation provided in the specification.
However, the Office Action has not done so. Instead it has just found the word “metadata” in Sharma, without more, and alleges using what appears to be Examiner reasoning without any support from Sharma that such metadata is both comparative metadata and type metadata, possibly even at the same time. This is clear because the Office Action essentially makes the same statement citing the same portions of Sharma for the “type” metadata called for in the second claim element, just changing “comparative” to “type”. Failing to show that Sharma teaches at least a distinction between any metadata in Sharma, let alone the particular kinds of metadata called for in the claim, clearly indicates that there is no such distinction in Sharma. For this reason alone, Sharma does not teach or suggest this claim element.
In addition, even if, arguendo, which Applicants are not admitting, Sharma actually taught retrieving metadata from the RFQ and/or RFI and the metadata flipping mapping ensures the appropriate data is captured, nevertheless there is no teaching or suggestion that the appropriate data is in any way comparative metadata, since Sharma does not divide its metadata into different kinds or teach or suggest that there are different kinds of metadata. Merely having the appropriate information or metadata derived there from does not make such comparative metadata as called for in the claim.
Lastly, there appears to be no reason for Sharma to have or retrieve such comparative metadata. It is simply looking at the RFQ or RFI from which it gets its data.
Since Sharma does not retrieve any metadata, and especially not comparative metadata, it cannot teach the claim element of generating which relies on the retrieved comparative metadata.
Thus, this claim element is lacking from the Sharma, and hence from the combination as a whole.
Lastly, Sharma cannot be modified to send what it does not generate, so even if Shetty teaches that for which it is cited, still the transmitting step is lacking from the combination as a whole.
As to the alleged motivation for combining the references, any such motivation is irrelevant at least because the references do not teach all of the claim features. Thus, even assuming that a person having ordinary skill in the art would be motivated to combine the references, such a combination would not result in all of the claim features. Accordingly, the claimed invention would not be obvious to a person having ordinary skill in the art.
For at least the reasons discussed above, it is respectfully submitted that independent claim 1 is patentably distinguishable over the cited combination under 35 U.S.C. §103. Because 


Examiner’s Response
To address applicant’s next concern about not teaching the kind of metadata Sharma is or isn’t using, it is interesting to share the common types of metadata found in the open literature which include: descriptive, structural, administrative, reference, statistical and legal metadata; and we found this list to be non-exhaustive.  Essentially the kind of metadata used in different applications and by different inventors can be titled differently, which is exactly what Sharma is doing in his metadata flipping system.  The names may be different, but the approach and results are essentially the same.
The data Sharma uses is flipped into metadata, then retrieved.  The Examiner doesn’t understand Applicant’s comment regarding the lack of retrieval is addressed in ¶ 10, first sentence:  the system further including a retrieval system to retrieve the necessary information from a RFQ and/or RFI.  In addition, the Applicant’s concern about the type of data being extracted isn’t significant; the data type can and will have different terminology, but has to be the same, contracts require the same information regardless of what the inventor or programmer calls it.  
Sharma’s last phase in ¶ 10 clearly explains that a metadata flipping system adapted to flip the mapped information from the RFQ and/or RFI and the requisition into metadata, and a contract creating system adapted to create a contract from the information of the metadata.  In the broadest reasonable interpretation, Sharma meets all of the required detail required to teach the art in Agassi’s Claim 1.

Independent Claim 11

Applicant’s Remarks:
Independent claim 11 recites a non-transitory computer readable medium with claim elements that are different from the claim elements recited in independent claim 1. Accordingly, independent claim 11 must be examined and interpreted on its own merits. 

Examiner’s Response
Claim 11 contains the same claim limitations within the statutory category of manufacture as the method Claim 1 so is rejected under the same U.S.C. § 103 rejection as Claim 1. 

Independent Claim 12 and 14

Applicant’s Remarks:
Independent claim 12 recites a system with claim elements that are different from the claim elements recited in independent claim 1. Accordingly, independent claim 12 must be examined and interpreted on its own merits. However, the Office Action uses substantially identical arguments as set forth with respect to claim 1 in order to reject claim 12. Accordingly, Applicants apply the arguments above regarding claim 1 to independent claim 12, mutatis mutandis, and respectfully submit that independent claim 12 is allowable under 35 U.S.C. §103. Because claim 14 depends from independent claim 12, it incorporates the features of independent claim 12 and is likewise patentably distinguishable over the combination of references. Withdrawal of this rejection is respectfully requested.

Examiner’s Response
Claim 12 contains the same claim limitations, with minor exceptions, within the statutory category of manufacture as the method Claim 1 so is rejected under the same U.S.C. § 103 rejection as Claim 1. 


Rejections of Claims 4-10 and 15-21 Under 35 U.S.C. §103
Applicant’s Remarks:
Claim 4-10 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma and Shetty in view of Appleman et al. (US 20140095122).
Given that all of the these rejections of dependent claims are based on the rejection under 35 U.S.C. §103 of independent claims 1 and 12 in view of Sharma and Shetty, these claims are allowable at least for the same reasons given hereinabove with regard to the 
Accordingly, Applicant respectfully requests withdrawal of the 35 U.S.C. §103 rejections with respect to claims 4-10 and 15-21.
Also, claim 5 is allowable on its own merits. The geographic information cited with regard to this claim is not any of: parameters associated with previous transactions made with respect to one or more real-estate properties in a predetermined proximity to the property; previous transactions made with respect to the real-estate property, and data regarding renovations made with respect of the real-estate property as called for in the claim. Rather, as explained in paragraph 120 of Appleman (emphasis added):
The geographic information for a particular location includes geologic
information, seismic information, weather related information such as snow
loads, wind loads, and/or the like, regulatory information, topographic
information, information related to soil type and moisture content, and/or
other relevant information associated with the particular information.
Clearly such geographic information, even if based on nearby properties, Is not what is called for in claim 5. Claim 16 is allowable for the same reasons as claims 5, mutatis mutandis.

Examiner’s Response
The citation sited cited for the rejection of Claim 5 is ¶ 121, not ¶ 120.  Claim 5 rejection is maintained.

Applicant’s Remarks:
In addition, claim 7 is allowable on its own merits. Claim 7 requires that at least one of the first set of metadata and the second set of metadata is extracted by the computer from multimedia content elements displaying the physical asset. In other words, the metadata is extracted from the multimedia content elements. By contrast, Appleman at best teaches creation of multimedia content from data. This is the exact opposite of what is called for in claim 7, even if, arguendo, the data of Appleman could be considered metadata.

Paragraph 14 of Appleman states that:
Information in the specifications of the physical products may be arranged
as metadata associated with the physical products. Specifications of
physical products, available for selection by a viewer, may be added,
removed, or updated.
However, information in the specifications of physical products are not multimedia content elements. This is just conventional data. Selection by a viewer has nothing to do with extracting metadata from a multimedia content. Rather, what is being explained here is that a user could select already stored specifications of physical product. It can be readily recognized that in the absence of anything to the contrary, the specifications would have been entered using conventional data entry. Furthermore, even a quick reading of the paragraphs that describe Figure 6A through 6] indicate that Appleman does not teach what is claimed but rather 

Examiner’s Response
Appleman teaches in ¶ 14 that “specifications of the physical products may be arranged as metadata”.  These specifications can come in the form of catalogs, pictures or any other multimedia to allow the viewer select, remove or add that feature to the property.  The Examiner has added the citation from ¶ 54 to further emphasize the integrated use of multimedia in this process.  The rejection of Claims 7 and 18 under 35 U.S.C. §103 are maintained.

Applicant’s Remarks:
Claim 8 is likewise allowable on its own merits. First, claim 8 depends on claim 7. Now cited paragraph 54 makes no mention of the use of any computer vision techniques as called for in claim 8. Applicants suspect that the Office Action has been mislead by the word “viewpoint” in the paragraph. As is well known, this refers to the given point of view for rendering an object in 3D. This can be understood from paragraph 53 of Appleman, which states (emphasis added): The configurator application 115a may enable the first user to choose 2D or 3D displaying. If the 3D displaying is selected, the user is enabled to navigate within the interior or the exterior of the configuration of the building. The configurator application 115a also enables the user to set a view point height so that during navigation, the virtual 3D representation is displayed according to the viewpoint height. Upon visualizing and customizing the displayed configuration of the building, a customized configuration is saved in the form of a configuration recipe 118, including information about the specifications of the physical products included in the customized configuration. Thus, what is being done in is actually generating a view, not extracting anything from a multimedia content using a computer vision technique as Is called for in the claim. Withdrawal of this rejection is respectfully requested. Claims 18 and 19 are allowable for the same reasons as claims 7 and 8, mutatis mutandis. 

Examiner’s Response
The Examiner is not clear how the ¶ 53 citation impacts the rejection based on the ¶ 54 citation that clearly states: “A second user of the client device 115b is enabled to set a viewpoint height, according to which a 3D representation of the customized configuration may be displayed.  The second user may apply one or more modifications to the customized configuration to generate another customized configuration that may be stored or shared with other users”, indicating the viewer is able to modify the configuration, using the ¶ 14 process 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE EDWARD DUNNING JR whose telephone number is (469)295-9281.  The examiner can normally be reached on 7:30 - 4:30 CST Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian “Ryan” Zeender can be reached on (571) 272-6790  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.E.D./Examiner, Art Unit 3627                                                                                                                                                                                                        
/JAN P MINCARELLI/Primary Examiner, Art Unit 3627